Citation Nr: 0306960	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a rating in excess of 30 percent from October 
1, 1998, to January 31, 2002, for major depressive disorder.  

Entitlement to a current rating in excess of 50 percent for 
major depressive disorder.  

Entitlement to a rating in excess of 30 percent from June 1, 
1998, to August 5, 2002, for status post Bristow procedure of 
the left (minor) shoulder with a history of recurrent 
dislocation and subluxation, status post fusion.  

Entitlement to an increased rating for status post Bristow 
procedure of the left (minor) shoulder with a history of 
recurrent dislocation and subluxation, status post fusion, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1978.  

This appeal comes to the Board of Veterans' Affairs (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  

The Board remanded the case in April 2001 for further 
procedural and evidentiary development, the purpose of which 
has been met.  


FINDINGS OF FACT

1.  From October 1, 1998, to January 31, 2002, major 
depressive disorder was equivalent in severity to no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  

2.  Since January 31, 2002, major depressive disorder has 
been manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  

3.  From June 1, 1998, to August 5, 2002, status post Bristow 
procedure of the left (minor) shoulder with a history of 
recurrent dislocation and subluxation, status post fusion did 
not equate with or approximate more than intermediate 
ankylosis of the scapulohumeral articulation, between 
favorable and unfavorable.  

4.  Since August 5, 2002, status post Bristow procedure of 
the left (minor) shoulder with a history of recurrent 
dislocation and subluxation, status post fusion, has not been 
more disabling than unfavorable ankylosis of the 
scapulohumeral articulation, with abduction limited to 25 
degrees from the side.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from 
October 1, 1998, to January 31, 2002, for major depressive 
disorder were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9434 (2002).  

2.  The criteria for a current rating in excess of 50 percent 
for major depressive disorder are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2002).  

3.  The criteria for a rating in excess of 30 percent from 
June 1, 1998, to August 5, 2002, for status post Bristow 
procedure of the left (minor) shoulder with a history of 
recurrent dislocation and subluxation, status post fusion, 
were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5200 (2002).  

4.  The criteria for a current rating in excess of 40 percent 
for status post Bristow procedure of the left (minor) 
shoulder with a history of recurrent dislocation and 
subluxation, status post fusion, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5200 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In the evaluation of service-connected 
disabilities the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held, in Fenderson v. West, 12 Vet. 
App. 119 (1999), that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco, cited above.  In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

A.  Major Depressive Disorder Rating:  10/98 to 1/02

The veteran contends that he is entitled to a higher initial 
rating for service connected major depression.  In a January 
1999 decision, the RO granted service connection for major 
depressive disorder as secondary to service connected status 
post Bristow procedure of the left (minor) shoulder with a 
history of recurrent dislocation and subluxation, status post 
fusion, and assigned an initial 30 percent evaluation 
effective from October 1998.  A 30 percent disability 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9434.  

A 50 percent rating for major depressive disorder under 
Diagnostic Code 9434 contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM-IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM-IV in 
order to apply the general rating criteria for rating mental 
disorders.  38 C.F.R. § 4.130.  

A GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
GAF of 70 is defined as "some mild symptoms (e.g. depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A VA pain clinic report dated in February 1997 indicates that 
employment and activity-limiting results of the veteran's 
service-connected left shoulder disability as well as left 
shoulder pain had caused distress and subclinical depression 
associated with adjustment difficulties.  He described 
sadness, increased appetite, poor self-esteem and 
irritability.  Life stressors included marital conflict and 
financial problems.  The diagnostic impression was chronic 
pain disorder associated with both psychological factors and 
a general medical condition.  In June 1997, his pain 
reportedly caused him to be irritable and depressed.  

The veteran was hospitalized by VA in August and September 
1998 for depression.  About 3 months prior to admission he 
reportedly had started outpatient treatment for depression.  
He had reported recent suicidal ideations but no attempts.  
He showed a depressed affect and spent a large part of his 
time alone in his hospital room.  He continued some 
withdrawal behavior with sad affect but he attended and 
appeared to benefit from group therapy.  At the time of 
hospital discharge, he continued with some dysthymia but his 
mood was stable.  The diagnoses were major depression, 
dysthymic disorder and adjustment disorder.  A GAF of 55 was 
shown.  

On a VA examination in September 1998, the veteran reported 
that he had been treated for insomnia, periods when he did 
not want to be bothered by anyone, and crying because of left 
shoulder problems.  Speech was fluent with no flight or ideas 
or looseness of associations.  Mood and affect were 
depressed.  Remote, recent and immediate recall was good.  
Judgment to avoid common danger was adequate.  Abstracting 
ability was adequate.  Insight was fair.  He reportedly gave 
a history of depression because of impairment related to 
recurrent dislocation of the left shoulder.  Major depressive 
disorder was diagnosed.  A GAF of 60 was recorded.  

VA outpatient treatment records in December 1998 show that 
the veteran's mood had improved but his trouble sleeping 
continued with sleep apnea a factor.  He appeared mildly 
depressed.  Speech was logical and coherent.  Depressive 
disorder was diagnosed.  In March 1999, he reportedly became 
angry at times about VA benefits requirements.  Sleep and 
appetite were satisfactory.  The impression was major 
depressive disorder with a GAF of 65.  In August 1999, he 
showed some distress and anxiety.  Mood was sad with 
appropriate affect.  Speech was coherent with normal 
features.  There were no memory deficits.  He had a worsening 
relationship with his wife and an episode of arguing and 
anger between them was detailed.  A mood disorder due to 
joint derangement and pain of the left shoulder with a GAF of 
50 was the impression.  In November 1999, he reported some 
depressed feelings.  A mood disorder with a GAF of 40 was 
recorded.  In May 2000, he showed good eye contact while 
speaking.  Mood was "ok."  Affect was appropriate to the 
stated mood and content discussed.  Speech was coherent and 
goal-directed.  There were no looseness of associations, 
flight of ideas or ideas of reference.  Dysthymia, stabilized 
on medication, and a chronic adjustment disorder were the 
impressions.  

VA outpatient treatment records show, in July 2000, that the 
veteran had moderate feelings of depression.  He reported 
fatigue, lack of energy and motivation.  He admitted to mood 
swings and irritability and stated that sometimes he was 
afraid of losing control.  The impression was mood disorder 
with a GAF of 40.  In September 2000, he reportedly had 
become more active during the day.  He stated that he was 
less irritable and more tolerant of displeasure his wife 
expressed to him.  He reported some depressed feelings.  A 
mood disorder with a GAF of 45 was recorded.  In January 
2001, he reportedly was in a moderately good mood.  A major 
depressive disorder in partial remission with a GAF of 50 was 
recorded.  In March 2001, he was in more distress than usual 
because his claim was dragging on and no one could tell him 
what to expect.  He was losing sleep over it.  He was 
frustrated and angry.  The impression of major depressive 
disorder in partial remission with a GAF of 50 was continued.  
In July 2001, there was no change, with normal appearance, 
speech, mood and affect without delusions, hallucinations, 
suicidal or homicidal ideations.  Orientation was within 
normal limits.  In August 2001, he reported having no desire 
to go anywhere or take part in any pleasurable activity.  
This was ascribed to ongoing depression.  The only mental 
status abnormality was an abnormal mood with some depression.  
The impression and GAF were unchanged since March 2001.  

On a VA examination in October 2001, the veteran reported 
that he had become depressed because he could not take care 
of his family.  He described marital strain.  He stated that 
he was home most of the time and watched television.  He 
slept a lot.  He read automobile magazines.  He attended 
church 3 times a week.  He did not go hunting or fishing.  He 
did not know how to use a computer but he was going to get 
one and learn.  On the mental status examination, he was 
neatly dressed and well groomed.  Speech was normal in rate 
and volume.  He was attentive, interested in the proceedings, 
and frank with his responses.  His mood was termed 
"alexithymic" that was defined as noticeable difficulty 
differentiating and describing feelings, and a way of 
communicating affective distress through somatic language.  
His mood was a mixture of depression, irritability, 
suppressed anger and futility.  Affective range was broad.  
Responses were goal-directed and relevant.  There were no 
preoccupations such as obsessions, compulsions or phobias.  
Memory was intact.  Insight was fair.  Judgment was 
considered sound.  The impressions included mood disorder due 
to his left shoulder disability with depressive features.  A 
GAF of 50 was recorded.  

VA outpatient treatment records dated from October to 
December 2001 continued to show normal mental status and 
stable major depressive disorder with a GAF of 50.  

The complete clinical evidence shows that the veteran's major 
depressive disorder was not more than 30 percent disabling 
from October 1998 to January 2002.  Repeated mental status 
evaluations were most compatible and comparable to occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (while he generally 
functioned satisfactorily with routine behavior, self-care 
and normal conversation), due to a depressed mood, infrequent 
anxiety and chronic sleep impairment (although he slept a lot 
during the day).  Suspiciousness and memory loss were not 
shown to be present at any time.  Otherwise, his mental 
status as to orientation, speech, abstract thinking, insight 
and judgment were essentially normal.  At its worst, his GAF 
was equivalent to major impairment in work and family 
relations, at 40, with a GAF of 50 consistently recorded 
throughout 2001, which indicated serious social and 
occupational impairment.  It must be kept in mind, however, 
that the veteran's occupational functioning had also been 
significantly impaired by the separately-rated service 
connected left shoulder disability, which is shown to have 
caused major depressive disorder.  It is demonstrated that 
major depressive disorder from October 1998 to January 2002 
did not equate with or approximate more than the requirements 
for a disability rating of 30 percent.  In this analysis, the 
Board has considered the potential for staged ratings as 
delineated in the Fenderson case.  

B.  Major Depressive Disorder Rating Since 1/02

A 70 percent rating is warranted for major depressive 
disorder productive of occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to such items as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Diagnostic Code 9434.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or name.  Diagnostic Code 9434.  

VA outpatient treatment records show, on January 31, 2002, 
that the veteran was frustrated and angry about his claim 
dragging on.  He was not destructive and knew that being 
destructive would do no good, but he kept having destructive 
thoughts.  He reportedly felt trapped in his marriage and his 
wife refused to leave.  He stated that, even though she 
worked, he paid the mortgage, utilities and grocery bills 
with only $65 left over a month.  There was no improvement in 
his mood and possibly some worsening.  There was an interval 
change in stressors with pain, financial difficulty, 
unemployability, marital discord, and failure to achieve 
expected development for his age.  He showed homicidal 
ideation without intent or plan.  Severe major depressive 
disorder without psychotic features and a GAF of 45 were 
recorded.  In March 2002, he had no new problems and no 
changes, but homicidal ideations were no longer present.  The 
mental status was normal for appearance, speech, mood, and 
affect with no delusions, hallucination, suicidal or 
homicidal ideas, and orientation within normal limits.  The 
impression and GAF were unchanged.  His mental status, 
diagnosis and GAF remained the same in April 2002.  In May 
2002, the only change was that he noticed that he lost his 
train of thought perhaps more than in the past.  In June 
2002, he was more anxious in anticipation of a hearing on his 
appeal.  

A hearing was accorded the veteran before a decision review 
officer at the RO in July 2002.  He testified that he was 
depressed from his left shoulder disability and had been 
going downhill with his marriage falling apart, his going 
nowhere, and his staying home all the time.  He reportedly 
saw a psychiatrist monthly.  

On a VA examination later in July 2002, the veteran 
reportedly had been significantly depressed and had been 
feeling suicidal without attempts 2 weeks previously.  He had 
been angry from arguing with his wife.  He was dressed neatly 
and cleanly.  He related well and was friendly and 
cooperative.  He appeared depressed and cried on several 
occasions during the examination.  He stated that he was in 
the process of getting a divorce.  He felt that the loss of 
his marriage was secondary to his depression and his wife's 
upset with him over the loss of his job as a truck driver 
that had paid over $100,000 a year.  After several left 
shoulder surgeries, he had not been able to pass the physical 
to drive a truck.  He was considered fully disabled.  Since 
losing his job, he had done nothing and felt badly about 
that.  He stated that he was very withdrawn, had no social 
life, did nothing for pleasure, had almost no interests, 
almost had no contact with others except for those around the 
house, and did not enjoy getting out with old friends.  He 
had felt suicidal many times, for which he had been 
hospitalized.  He stayed almost totally to himself.  It 
appeared that his depression was increasing.  He suffered 
from severe social and industrial impairment secondary to 
major depressive disorder and his physical difficulties.  His 
mood was one of depression.  He cried many times during the 
mental status interview.  Affect was appropriate.  Thought 
content revealed no psychotic material (hallucinations, 
delusions, referential thinking, or paranoid ideas).  His 
depressive disorder was termed somewhat worse.  Continued 
pain and inability to work were termed problematic.  He 
needed to be encouraged toward spending his time on volunteer 
work or something else because he was getting more depressed 
and withdrawn.  There was severe disruption of his social and 
industrial ability associated with major depression and his 
physical problems.  In addition to his physical problems, his 
severe depression reportedly made it hard for him to work.  
The examiner felt that the veteran had the potential to 
improve and encouraged him to discuss this with his other 
doctor.  The diagnosis was severe major depression with a GAF 
of 45.  There was severe stress associated with his very 
withdrawn state with almost no contact with the outside world 
and his keeping to himself most of the time.  

VA outpatient treatment records dated subsequently in July 
2002 show that medication had helped keep the veteran's mood 
at an acceptable level and helped with irritability/rage 
episodes allowing him to better tolerate criticism and avoid 
arguments.  There was some reduction in his stressors.  His 
mental status was normal.  The diagnosis and GAF were 
unchanged.  In September 2002, there were no new problems but 
marriage and financial stressors continued to be severe and 
he was coping, but the usual daily distress persisted.  His 
mood was shown to be abnormally depressed with no other 
mental status abnormality.  The diagnosis and GAF were the 
same.  In October 2002, there were no new problems and he had 
been tolerating his poor marriage relationship a little 
better over the previous month.  His daughter-in-law and 
niece regularly called to find out how he was doing and he 
stated that they understood his situation.  His target 
symptoms had improved.  His mental status was normal.  There 
were no other changes.  In November 2002, his wife was 
planning to move out and this had caused him more intrusive 
thoughts about his marriage problems leading to increased 
feelings of resentment and anger.  His target symptoms had 
increased, as had his stressors.  His mental status remained 
normal.  The diagnosis was unchanged but a GAF of 43 was 
recorded.  In December 2002, his wife had changed her mind 
and reportedly wanted the marriage to work.  He stated that 
too much had been said and done and he was not receptive.  He 
continued at risk for poor behavioral control living with his 
present stressors but stated that he could manage himself.  
His target symptoms were termed stable.  His mental status 
was within normal limits for appearance, speech, mood, and 
affect.  There were no delusions, hallucinations, suicidal 
ideas or homicidal ideas.  His orientation was within normal 
limits.  The diagnosis was severe major depressive disorder 
with a GAF of 43.  

The complete medical evidence since January 31, 2002, shows 
that the veteran is depressed more but his mental status 
otherwise is nearly normal.  He apparently has infrequent and 
isolated feelings of anger and irritability, but he controls 
these without resorting to violence.  It is noted that his 
unemployability has been fully compensated by the grant of a 
total rating based on individual unemployability with the 
separately rated service connected left shoulder disability 
in addition to major depressive disorder.  On the basis of 
his adverse psychiatric symptomatology, it is not shown that 
he is more disabled than the current 50 percent rating 
indicates.  He has not shown obsessional rituals, speech 
abnormalities, impaired impulse control to the point of 
violence, spatial disorientation, or neglect of his personal 
appearance.  While he has suffered from severe depression, it 
has not prevented him from functioning independently, 
appropriately and effectively most of the time, despite his 
unemployed status.  He is seriously isolated from a social 
standpoint but appears to have good relationships with his 
son, daughter-in-law and niece.  His judgment and thinking 
are not shown to be particularly impaired.  His thoughts in 
the past apparently have been suicidal, but not recently, and 
he has never attempted suicide.  He has not shown any 
delusions, hallucinations, or homicidal ideation, except on 
the one occasion that he briefly felt homicidal, but had not 
acted on it, in January 2002.  All in all, the Board finds 
that the current degree of major depressive disorder does not 
equate with or approximate the requirements for the next 
higher disability evaluation of 70 percent.  In the context 
of all manifestations of major depressive disorder, the 
effect of his separately rated left shoulder disability, and 
his total compensation rating based on individual 
unemployability, a GAF in the 43-45 range is considered to be 
compatible with the 50 percent rating currently in effect.  
In this analysis, the Board has considered the potential for 
staged ratings delineated in the Fenderson case.  

C.  Left Shoulder Rating: 6/98 to 8/02

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that any examination of musculoskeletal disability done for 
rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and clinical findings 
must be expressed in terms of the degree of additional range-
of- motion loss due to any pain on use, incoordination, 
weakness, fatigability or pain during flare-ups.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2002).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes. In this case, the Board notes 
that the veteran's left shoulder is his minor upper 
extremity.  

The standardized description of shoulder joint measurements 
is provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, and normal external and 
internal rotation are from 0 to 90 degrees, respectively.  

In this case, the RO assigned a 30 percent rating for left 
shoulder disability from June 1998 to August 2002.  The RO 
has rated the veteran's left shoulder disability as ankylosis 
of the scapulohumeral articulation, under Diagnostic Code 
5200.  The rating criteria note that the scapula and humerus 
move as one piece.  The 30 percent rating contemplates 
intermediate ankylosis, between favorable and unfavorable, 
for the minor extremity.  The next higher, and the maximum, 
rating of 40 percent contemplates unfavorable ankylosis with 
abduction limited to 25 degrees from the side.  Another minor 
shoulder and arm rating of 40 percent is provided under 
Diagnostic Code 5202, for fibrous union of the humerus.  

The Board notes that ankylosis refers to immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 
(27th ed. 1988).  

Historically, the left shoulder disability originated from an 
injury after a fall during active service.  Pain and 
recurrent dislocation resulted.  Acromioclavicular separation 
was identified.  The veteran could actively sublux the 
glenohumeral joint.  In November 1976, he underwent a Bristow 
procedure on the left shoulder.  The wound healed well.  An 
orthopedic metallic screw was in place.  In January 1977, he 
was hospitalized for removal of the screw.  Subluxation of 
the left shoulder persisted.  Laxity of the left shoulder was 
identified.  

On a VA examination in May 1978, the veteran could 
demonstrate displacement or subluxation of the head of the 
left humerus from the glenoid cavity.  In January 1982, he 
was hospitalized by VA for left shoulder exploration and 
reconstruction due to chronic dislocation and failed Bristow 
repair.  Open reconstruction of the left shoulder was again 
undertaken by VA in January 1996, for left shoulder 
instability.  In June 1997, it was clinically indicated that 
he would have to undergo left shoulder fusion due to 
recurrent dislocation.  He was hospitalized by VA in November 
1997 during which he underwent left shoulder arthrodesis.  

On a VA examination in April 1998, the veteran complained of 
pain on motion.  He showed well-healed surgical scars of the 
left shoulder.  Flexion was to 45 degrees.  Abduction was to 
35 degrees.  Internal rotation was to 15 degrees.  External 
rotation was to 0 degrees.  X-ray examination showed plates 
and screws of fusion in the superior half of the glenohumeral 
joint.  

A VA physician reported in June 1998 that the veteran had a 
good solid fusion of the left shoulder as of May 1998.  

On a VA examination in September 1998, the veteran complained 
of the inability to use his left arm, severe left shoulder 
pain, and loss of strength.  The left shoulder was in the 
adduction position.  Passive abduction was to 5 degrees 
without measured flexion.  Rotation could not be tested.  The 
area was tender.  He had severe difficulty dressing.  There 
was dullness to pinprick sensation of the shoulder.  

VA outpatient treatment records show, in October 1998, that 
left shoulder flexion was to 20 degrees.  Abduction was to 30 
degrees.  External rotation was to 20 degrees.  Internal 
rotation was not measured.  The veteran performed scapular 
stabilization and strengthening with free weights used for 
left elbow, wrist, finger and some shoulder movements.  

A VA physician reported in January 1999 that the veteran had 
had a successful glenohumeral fusion of the left shoulder 
resulting in complete loss of motion of that joint.  He 
retained motion in the scapulothoracic joint, as shown on the 
April 1998 examination.  On the September 1998 examination, 
he demonstrated no motion in either joint.  This was termed 
unlikely.  The physician suspected a lack of cooperation on 
the September 1998 examination because the veteran should 
have retained scapulothoracic motion.  

In June 1999, the veteran was hospitalized by VA for painful 
hardware of the left shoulder.  Plates and screws were 
excised.  An outpatient clinical report in July 
1999 showed that he had occasional left upper extremity 
discomfort.  There was no tenderness to pressure.  There was 
discomfort over the deltoid with abduction, which was to 50 
degrees.  Flexion was to 45 degrees.  In November 1999, 
abduction was to 30 to 40 degrees.  Flexion was to 50 
degrees.  Weakness and decreased range of motion was 
reported.  In July 2001, left shoulder pain was rated as 8 on 
a scale of 1 to 10.  Movement aggravated it.  

On a VA examination in October 2001, the veteran complained 
of tenderness over his surgical scars.  The physical 
examination showed gross atrophy of the deltoid muscle.  
Abduction was to 35 degrees.  Flexion was to 50 degrees.  
Internal rotation was to 15 degrees.  External rotation was 
to 0 degrees.  X-ray examination showed solid bony fusion of 
the left glenohumeral joint with three suture anchors in the 
humeral head, deformity and arthritic change of the 
acromioclavicular joint.  Status post fusion was diagnosed.  
The examiner commented that, with a right dominant hand, the 
veteran should be able to perform many different jobs from an 
orthopedic standpoint with a fused left shoulder.  

VA outpatient treatment records show, in January 2002, that 
the veteran complained of constant left shoulder pain, which 
was weather sensitive.  Abduction was to 40 degrees.  Forward 
flexion was also to 40 degrees, apparently.  The shoulder 
subluxed inferiorly.  Shoulder atrophy was present.  Status 
post fusion and chronic pain of the left shoulder was the 
impression.  

During the hearing in July 2002, the veteran testified that 
he suffered from constant left shoulder pain.  

From June 1998 to August 2002, the veteran's left shoulder in 
fused postoperative status and chronic pain is not shown to 
equate with or approximate scapulohumeral ankylosis worse 
than at the intermediate level, between favorable and 
unfavorable.  Abduction consistently was shown to have been 
between 30 and 40 degrees, or more, and this is better than 
unfavorable ankylosis with limited abduction to 25 degrees 
from the side.  Abduction was not shown to have been limited 
to 25 degrees or less by pain, and flare-ups of left shoulder 
disability were not shown to occur.  Deltoid atrophy with 
concomitant weakness during this period was contemplated in 
the 30 percent rating for intermediate ankylosis of the minor 
left shoulder.  The Board does note the September 1998 
finding of more limited abduction, but this finding was 
atypical and attributed to a lack of cooperation rather than 
a manifestation of left shoulder disablement, as shown by 
"before and after" clinical evaluations in April and 
October 1998, and consistent findings of abduction capability 
to 30 to 40 degrees or more during the period from June 1998 
to August 2002.  Thus, an increased rating under Diagnostic 
Code 5200 from June 1998 to August 2002 is not warranted.

D.  Left Shoulder Rating Since August 2002.

Under Diagnostic Code 5202, a 50 percent rating is provided 
for nonunion (false flail joint) of the minor humerus.  

On a VA examination on August 5, 2002, the veteran complained 
of chronic left shoulder pain that varied in severity.  He 
could not get his hand any higher than his face.  He had to 
wash his hair with his right hand.  He could not do heavy 
lifting with his left upper extremity, and was bothered by 
pushing and pulling.  The physical examination showed well-
healed surgical scars and marked atrophy of the deltoid 
muscle.  There was tenderness to palpation of the shoulder.  
Flexion was to 45 degrees.  Abduction was to 25 degrees.  
Internal rotation was to 15 degrees.  External rotation was 
to 0 degrees.  There was mild pain on motion.  Movement was 
scapulothoracic in nature.  Strength of the shoulder was 4/5.  
There was obvious limitation of motion of the left shoulder 
with associated pain on range of motion.  The examiner agreed 
with an assessment by the Social Security Administration that 
the veteran could occasionally lift or carry no more than 20 
pounds and frequently lift or carry no more than 10 pounds.  
He had limited ability to push and pull with the upper 
extremities.  He could do no more than sedentary to light-
type work with the limitations imposed by his left shoulder.  

The assignment of the 40 percent rating under Diagnostic Code 
5200 was based on the findings on the August 2002 
examination, which showed a worsening left shoulder 
disability primarily by limited abduction to 25 degrees.  No 
additional humeral or other left shoulder dysfunction worse 
than this was indicated.  There is no showing that the left 
shoulder disability equates with or approximates the criteria 
for a higher rating such as nonunion of the humerus (false 
flail joint).  It is noted that, with the maximum rating of 
40 percent assigned under Diagnostic Code 5200, which is the 
appropriate rating schedule in this case, there is no basis 
for a rating in excess of 40 percent based on limitation of 
motion due to any functional loss, as the veteran is 
receiving the maximum schedular rating for ankylosis of the 
left shoulder.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  As the veteran is in receipt of an evaluation that 
is the maximum schedular evaluation under the applicable 
Diagnostic Code, the factors of DeLuca are not for 
application.  

E.  Extraschedular Consideration

Preliminary review of the record does reveal that the RO 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that, 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board also finds 
that the evidence does not show exceptional or unusual 
circumstances which might warrant referral for consideration 
of extraschedular compensation.  The evidence does not show 
that the veteran's major depressive disorder and left 
shoulder disability, as specified, together or separately, 
have resulted in frequent periods of hospitalization in 
recent years or symptomatology that is not provided for under 
the assigned disability evaluations.  Thus, the Board finds 
no basis for further action on this question.  VAOPGCPREC. 6-
96 (1996).  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in October 2001 and by supplemental statement of the 
case in January 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, and 
they were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  

ORDER

A rating in excess of 30 percent from October 1, 1998, to 
January 31, 2002, for major depressive disorder is denied.  

A current rating in excess of 50 percent for major depressive 
disorder is denied.  

A rating in excess of 30 percent from June 1, 1998, to August 
5, 2002, for status post Bristow procedure of the left 
(minor) shoulder with a history of recurrent dislocation and 
subluxation, status post fusion, is denied.  

A current rating in excess of 40 percent for status post 
Bristow procedure of the left (minor) shoulder with a history 
of recurrent dislocation and subluxation, status post fusion, 
is denied.  


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

